Citation Nr: 1454156	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a low back disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to February 1976, August 2004 to October 2005, and October 2009 to October 2010, with additional periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined the application to reopen the previously denied claim.  The RO also denied service connection for pain in the legs in a March 2012 rating decision.  Although the Veteran did not specifically appeal from that decision, he has repeatedly complained of back pain radiating to the lower legs that he believes was incurred in or aggravated by his periods of active service.  Further, VA's rating criteria for spinal disorders contemplates radiating pain and any associated neurological abnormalities.  Therefore, these issues are also before the Board as part of the claim for a low back disability (and a rating for related symptoms).

The Veteran testified before the Board at a hearing at the RO in April 2013; a hearing transcript is of record in the Virtual VA processing system.  The claim is reopened herein; however, additional development is warranted on the merits.  

Accordingly, the issue of service connection for a low back disability, to include any associated symptoms in the legs, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim was last denied in a March 2006 rating decision; he was notified of the denial and his appellate rights in April 2006, but he did not appeal and no new and material evidence was received within one year after that denial.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSION OF LAW

The 2006 RO denial of service connection for a low back disability became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2005 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's initial claim for a low back disability in a September 1978 rating decision, based on findings that the condition preexisted service and was not aggravated by service.  The Veteran was notified that same month of this denial and his appellate rights, but he did not appeal, and no pertinent evidence was received within one year.  Therefore, the denial became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.192 (1978) [38 C.F.R. §§ 3.104, 3.156(a)&(b), 20.302, 20.1103 (2014)]; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  
 
The Veteran attempted to reopen his claim in December 2005.  He was notified in April 2006 of the RO's denial and his appellate rights, but he did not appeal, and new and material evidence was not received within one year.  Therefore, this denial also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003 & 2014); Bond, 659 F.3d at 1367-68.  
 
The Veteran submitted his current claim to reopen in August 2010.  Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial, the Veteran provided additional competent evidence that he had worsened and persisting symptoms due to carrying heavy gear during his second deployment to Iraq from 2009 to 2010, which was after the last rating decision.  See, e.g., hearing transcript.  As the Veteran has described symptoms relating to a period of active duty that did not exist at the time of the prior rating decision, this is new evidence.  This evidence also relates to an unestablished fact necessary to substantiate the claim, namely, whether any preexisting was aggravated by active service.  Presuming this evidence to be credible, it raises a reasonable likelihood of substantiating the claim.  Therefore, it is new and material, and the claim is reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

New and material evidence having been received, the previously denied claim of service connection for a low back disability is reopened.


REMAND

Further development is needed because there is an indication of outstanding records during and after service that may help substantiate the Veteran's claim.  As discussed below, there is an indication of a possible defect or preexisting disability due to injury, as well as treatment during several periods of active duty.  The available VA examinations and opinions are insufficient for adjudication.

In his initial claim in December 1977, the Veteran asserted that his low back disability was due to injury on active duty.  For his claims in 2005 and 2010, the Veteran he had no back problems prior to service, and that his low back disability was stable after his first period of active duty, but it was aggravated due to carrying heaving gear during his two deployments in Iraq.  The Veteran has stated that he developed persistently worse symptoms, as well as left leg pain during his second deployment, and that he now has pain in both legs.  See, e.g., October 2011 notice of disagreement, April 2012 substantive appeal, April 2013 hearing transcript.

During a February 1978 VA examination, the Veteran reported having primarily right-sided lumbosacral pain that radiated to the right leg since playing football in 1972.  It occurred primarily with heavy lifting and carrying, but also at other times.  The Veteran did not, however, report recurrent back pain at his May 1973 service enlistment examination, and no clinical abnormality was found at that time.  

Service treatment records showed complaints of low back pain in May 1974 and January 1975, including after heavy lifting, which were diagnosed as lumbar strain or mechanical strain.  Thereafter, the Veteran denied recurrent back pain and no clinical abnormality was found during his January 1976 separation examination.  

The February 1978 VA examiner noted the Veteran's report that his back injury from 1972 was aggravated and treated during service, and that his back continued to give him a lot of problems especially with lifting.  No opinion was provided regarding whether the back disability was related to or worsened by service.  

There were conflicting interpretations of x-ray results for this examination.  Although the radiologist's February 1978 report  stated "normal lumbosacral spine," the VA examiner's February 1978 report stated that the x-rays were "essentially within normal limits except for a defect in the L-5, S-1 pars interarticularis consistent with spondylolysis and evidence of a very slight anterior slip of L-5 on S-1, consistent with a spondylolisthesis."  There was also an "associated rotoscoliosis of the lumbar spine, apex to the right, centered at L-2 lumbar vertebra."  The examiner opined that "this rotoscoliosis deformity is secondary to the spondylolysis and slight spondylolisthesis."  The impression was "spondylolysis, L-5, S-1 level with early Grade I slip of L-5 on S-1."  The radiologist and VA examiner provided additional reports in May 1978 and July 1978.  The Acting Chief of Staff for the VA Hospital indicated in a July 1978 letter that the VA examiner was an orthopedist, and that his opinion carried more validity.

For his more recent periods of active duty, in pre-deployment evaluations in July and August 2004, the Veteran reported seeing a chiropractor "twice a year," although no particular back disability was noted in the available records.  He was then treated for low back pain in March 2005, and a temporary profile was issued for lumbar degenerative disc disease.  In a September 2005 assessment shortly before the end of this deployment, he reported back problems "for years."

In a February 2006 report, a VA examiner stated that current x-rays of the back showed spondylolysis L5-S1, and minimal degenerative disc disease L3-L4.  This examiner indicated in a March 2006 addendum that he could not say that the Veteran's low back disability was aggravated beyond its natural progress by his military service without resorting to speculation.  Nevertheless, the examiner's reasons reflected consideration of an inaccurate factual history because he stated that the x-rays in 1978 were normal, and the examiner did not appear to consider the Veteran's lay statements regarding his timing of symptoms over the years.

For his third period of active duty, in July and August 2010 assessments for post-deployment, the Veteran denied back pain, injury, or treatment and reported that his condition was the same since his last evaluation in October 2009 (pre-deployment).  

During a February 2011 VA examination, the Veteran reported injuring his low back during physical fitness training in March 2010.  The examiner found mild right scoliosis in the lower thoracic spine on examination, and diagnosed recurrent lumbar musculoligamentous strain.  The claims file was not available for review, and he did not offer an etiological opinion.  As such, this report is also inadequate.

At the April 2013 hearing, the Veteran testified that he served in the Army National Guard starting in 1982, but he reported during the February 2011 VA examination that he began such service in 1996.  Nevertheless, service personnel records indicate that he enlisted in the Nebraska Army National Guard in January 1986.  The Veteran indicated that he was still in the National Guard as of April 2013.  

Service connection will be granted for disability that is incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active service" for these purposes includes active duty, any period of active duty training (ACDUTRA) during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  

As such, any outstanding service treatment records for the Veteran's Army National Guard service may help substantiate his claim, and his periods of ACDUTRA and IDT should be verified.  The claims file includes service treatment records from the Veteran's active duty in the 1970s, from October 2003 to September 2005 (including pre-deployment assessments in 2004), and from October 2009 to August 2010.  The full pre-deployment assessment from October 2009, however, is not in the claims file, and there are no records prior to October 2003 or after August 2010.  

Additionally, the Veteran testified in April 2013 that he saw VA a few times after his initial period of active duty, at which point he was told he had disc degeneration.  It is unclear if this was a reference to the February 1978 VA examination and associated testing or to actual VA treatment, which is not currently of record.  

The Veteran also testified that he goes to a chiropractor when he has episodes of flare-ups, which is consistent with his reports in 2004 and 2005.  In March 2005, he also reported having an MRI approximately 10 years earlier that showed a bulging disc.  Any chiropractic or other private records from 1976 forward, to include prior to active duty in 2004, are not of record.  These may help substantiate the claim.  

There are different evidentiary standards for establishing entitlement to service connection based on aggravation of a preexisting disability depending on whether the condition was noted or diagnosed on a service entrance examination, due to the presumptions of soundness and aggravation, as appropriate.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306; see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Temporary flare-ups or recurrence of a preexisting condition during service are not sufficient to show aggravation.  Rather, the evidence must show that the underlying condition, as distinguished from the symptoms, worsened as a result of active service, and there must be a permanent change in the condition.  See Davis, 276 F.3d at 1345-47.  

A congenital or developmental defect is not considered a disease or injury for VA purposes; therefore, it may not be service-connected as a matter of law, and the general presumption of soundness upon entry into active duty service does not apply to such defects.  Nevertheless, if a congenital or developmental defect is subject to (or aggravated by) a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303(c), 3.304(b), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); VAOPGCPREC 82-90 (July 18, 1990).  

Upon remand, the VA examiner should clarify the Veteran's current disability and offer etiological opinions, to include based on the standards for congenital or developmental defect and aggravation of preexisting disability, as appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding service treatment or personnel records for the Veteran, and verification of periods of active service in the Nebraska Army National Guard, to include the soldier detail report or other evidence verifying periods of ACDUTRA and IDT.  In particular, any service treatment records prior to October 2003, the full pre-deployment assessment from October 2009, and any records since August 2010 should be requested.  All records received must be associated with the claims file.

2.  Request the Veteran to identify and provide the necessary release for VA to obtain any VA or private treatment records, including chiropractic treatment, since his release from active duty in February 1976, or to provide the records himself.  After allowing time for a response, request copies of any identified records for which the Veteran provides a sufficient release.  All records received must be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current back disability.  The examiner should be given a list of any verified ACDUTRA and IDT dates.  The examiner should review the entire claims file, conduct any necessary testing, and respond to the following: 

For all of the questions, the examiner is advised that active service includes the Veteran's three periods of active duty, as well as any verified IDT periods with a back injury, or verified ACDUTRA periods with a back injury or aggravation of the back disability. 

The examiner must provide an explanation for any opinion offered.  The examiner should consider the Veteran's lay reports, along with other pertinent evidence, including medical records during and after service.  If the examiner chooses to reject the lay reports, a reason must be provided.  The lay statements may not be rejected due solely to an absence of corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

(a)  Identify all current low back disorders.

(b)  State whether any currently diagnosed disorder is the result of a congenital or developmental defect.  

If so, is it at least as likely as not (probability of 50 percent or more) that such defect was subject to, or aggravated by, a superimposed disease or injury during any period of active service (active duty or otherwise) to result in additional disability?  If so, identify the resulting additional disability.

(c)  For any currently diagnosed disorder that is not related to a congenital or developmental defect:

(i)  Did the current back disability clearly and unmistakably exist prior to the Veteran's entry into his first period of active duty in June 1973?

If so, is there clear and unmistakable evidence that the disorder was not aggravated by this period of active duty (from June 1973 to February 1976)?  In other words, was there no lasting increase in disability during this period of service, or was any such increase due to the natural progression of the condition?  

(ii)  Was a back disability diagnosed or noted on an assessment upon entry or deployment for the Veteran's active duty in August 2004?  

If a back disability was noted at that time, were the Veteran's symptoms and treatment during this period of service (through October 2005), to include in March 2005, only temporary or due to the natural progress of the condition?  Or, was the disability aggravated (permanently worsened) beyond its natural progression?

Otherwise, if a back disability was not diagnosed (noted) in an assessment upon entry or deployment for the Veteran's active duty in August 2004, did the current disability clearly and unmistakably exist prior to this period of service?  If so, is there clear and unmistakable evidence that the disorder was not aggravated (permanently worsened beyond its natural progression) by this period of service?  In other words, was there no lasting increase, or was any increase due to its natural progression?

(iii)  Was a diagnosed back disability noted on an assessment upon entry or deployment for the Veteran's active duty in October 2009?  

If a back disability was noted at that time, were the Veteran's reported symptoms or treatment during this period of active duty (through October 2010) only temporary or due to the natural progress of the condition?  Or, was the disability aggravated (permanently worsened) beyond its natural progression by service?  

Otherwise, if a back disability was not diagnosed (noted) in an assessment upon entry or deployment for the Veteran's active duty in October 2009, did the current disability clearly and unmistakably exist prior to this period of service?  If so, is there clear and unmistakable evidence that the disorder was not aggravated (permanently worsened beyond its natural progression) by this period of service?  In other words, was there no lasting increase, or was any increase due to its natural progression?  

(d)  If any currently diagnosed low back disorder is not the result of a congenital or developmental defect, and was not a preexisting disability, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated during any period of active service?  

Also, if arthritis or organic disease of the nervous system or is diagnosed, did it first manifest to a compensable degree within one year after the Veteran's discharge from a period of active duty?  

4.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


